 410301 NLRB No. 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Charging Party has requested oral argument. The request is denied be-cause the record, exceptions, and briefs adequately present the issues and posi-
tions of the parties.2The Charging Party has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an adminstrative law
judge's credibility resolutions unless the clear preponderance of all the relevant
evidence convinces us that they are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully
examined the record and find no basis for reversing the findings.In par. 4; sec. III,A, par. 3; sec. III,B,2,c, par. 5; and sec. III,C,3, par. 4of his decision, the judge refers to ``July 1988.'' We correct this to ``July
1989.''3We agree with the judge that the record establishes that Huttig's controlover the labor relations of Southern and Missoula is sufficient to deny Mis-
soula the protection of Sec. 8(b)(4)(B). Cf. Los Angeles Newspaper GuildLocal 69 (San Francisco Examiner), 185 NLRB 303 (1970), enfd. 443 F.2d1173 (9th Cir. 1971), cert. denied 404 U.S. 1018 (1972). Accordingly, we find
it unnecessary to rely on the judge's application of Teamsters Local 560(Curtin Matheson Scientific), 248 NLRB 1212 (1980), to the facts of this case.1As a result of the pleadings, the stipulations of counsel at trial, and a hostof admittedly authentic documents offered into evidence, there were few dis-
putes of fact regarding collateral matters. Where not otherwise noted, the find-
ings are based on the pleadings, the stipulations of counsel, and/or credited
documentary or testimonial evidence.Southern Council of Industrial Workers, UnitedBrotherhood of Carpenters and Joiners of
America, AFL±CIO and Missoula White PineSash Co. Case 19±CC±1870±2January 29, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn February 28, 1990, Administrative Law JudgeClifford H. Anderson issued the attached decision. The
Charging Party filed exceptions and a supporting brief,
and the Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions1and briefs and has de-cided to affirm the judge's rulings, findings,2and con-clusions3and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Michael S. Hurtado, Esq., for the General Counsel.Bernard Jolles and Harlan Bernstein (Jolles, Sokol & Bern-stein), of Portland, Oregon, for the Respondent.Greg R. Tichy, Esq., of Spokane, Washington, for the Charg-ing Party.DECISIONSTATEMENTOFTHE
CASECLIFFORDH. ANDERSON, Administrative Law Judge. Iheard this case in trial on October 31 and November 1 and
2, 1989, in Missoula, Montana. Posthearing briefs were sub-
mitted on December 7, 1989.The matter arose as follows. On July 19, 1989, MissoulaWhite Pine Sash Co. (the Charging Party or Missoula) filed
a charge docketed as Case 19±CC±1870 against the UnitedBrotherhood of Carpenters and Joiners of America, AFL±CIO (the International). The Charging Party amended its
charge on July 28, 1989. On the same date a complaint and
notice of hearing was issued by the Regional Director of Re-
gion 19 of the National Labor Relations Board (the Board)
against the International. On August 15, 1989, the Charging
Party filed a second amended charge naming for the first
time the Southern Council of Industrial Workers, United
Brotherhood of Carpenters and Joiners of America, AFL±
CIO (Respondent or the Union) as an additional wrongdoer.
On August 16, 1989, the Regional Director for Region 19
issued an amended complaint and notice of hearing adding
the Union as a second Respondent.Answers were submitted by each Respondent and the trialwent forward against both. During the trial an all party mo-
tion was made and granted: (1) to sever the cases against the
two respondents, (2) to withdraw the case against the Inter-
national, and (3) to further amend the complaint and answer
as will be discussed, infra. Accordingly, Case 19±CC±1870
was severed and renumbered with Case 19±CA±1870±1 al-
leging violations of the Act by the International and Case
19±CC±1870±2 alleging violations of the Act by Respondent.
Case 19±CC±1870±1 was then withdrawn by the General
Counsel with my approval and the amended complaint alle-
gations respecting Case 19±CA±1870±1 and the International
were dismissed. The matter thereafter went forward as cap-
tioned above under a single case number, Case 19±CC±
1870±2, and against a single Respondent, the Union.The amended complaint, as further amended at the hearingconsistent with the agreement of the parties, alleges and the
answer admits that Respondent's agents in July 1988 threat-
ened to picket and picketed the Charging Party's facility in
Missoula, Montana, in furtherance of Respondent's economic
dispute with Southern Manufacturing Company (Southern) in
Rock Hills, South Carolina.The complaint alleges and the answer denies that Re-spondent's conduct admitted above violates Section 8(b)(4)(i)
and (ii)(B) of the National Labor Relations Act (the Act). All
parties agree that the existence of a violation turns entirely
on the relationship in fact and law between the Charging
Party and Southern.FINDINGSOF
FACTAll parties were given full opportunity to participate at thehearing, to introduce relevant evidence, to call, examine and
cross-examine witnesses, to argue orally, and to file
posthearing briefs.On the entire record including helpful briefs from all par-ties, and from my observation of the witnesses and their de-
meanor, I make the following1I. JURISDICTIONThe Charging Party is a wholly owned subsidiary ofHuttig Sash & Door Company (Huttig), a Delaware corpora-
tion. The Charging Party has an office and place of business
in Missoula, Montana, where it is engaged in the business of
operating a frame factory and sawmill producing lumber and 411CARPENTERS (MISSOULA WHITE PINE SASH)2The basic organizational and historic facts are taken from the corporate fil-ings, historical articles prepared by the Charging Party's agents and offered
into evidence by Respondent, and other admittedly authentic documents.3Huttig is in turn wholly owned by its parent, the Crane Company. No con-tention was made however that Huttig's ownership or control by the Crane
Company is significant to resolving the issue in dispute.4The description of Missoula and Southern as the Huttig's two manufac-turing facilities is taken from Huttig's August 1988 organizational chart. The
four facilities under Duff's supervision were also referred to in the record as
manufacturing plants and are apparently the only facilities outside of head-
quarters which are not wholesale distribution centers.other wood products. The Charging Party at all relevanttimes has annually enjoyed gross sales in excess of $500,000
and during the same periods has sold and shipped goods
from its Montana operations to customers themselves en-
gaged in interstate commerce by other than indirect means of
a value in excess of $50,000 annually. The parties agree and
I find that the Charging Party is an employer engaged in
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. LABORORGANIZATION
Respondent is a labor organization within the meaning ofSection 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICE
A. BackgroundThanks to the laudable efforts of counsel at the trial, thematters in dispute were narrowed to the single issue de-
scribed below. Thus in effect the parties have stipulated all
other aspects of the case and agree that the question of
whether or not Respondent has violated the Act turns entirely
on the nature of the relationship between Southern and the
Charging Party.The Union has at relevant times represented certain ofSouthern's employees in Rock Hills, South Carolina. Certainof the Charging Party's employees in Missoula, Montana, are
represented by Lumber, Production and Industrial Workers
Local 2812 and are covered by a collective-bargaining agree-
ment spanning the relevant period. The Union has not rep-
resented nor sought to represent the Charging Party's em-
ployees.The Union in furtherance of an economic dispute andstrike against Southern picketed and threatened to picket the
Charging Party at its Missoula, Montana facility in July 1988
and continues to assert its right to do so.The National Labor Relations Act Section 8(b)(i) and(ii)(B) states:Section 8(b)(4): It shall be an unfair labor practice fora labor organization or its agentsÐ(i) to engage in, or to induce or encourage any indi-vidual employed by any person engaged in commerce
or in an industry affecting commerce to engage in, a
strike or a refusal in the course of his employment to
use, manufacture, process, transport, or otherwise han-
dle or work on any goods, articles, materials, or com-
modities or to perform any services; or (ii) to threaten,
coerce, or restrain any person engaged in commerce or
in an industry affecting commerce, where in either case
an object thereof isÐ(B) forcing or requiring any person to cease using,selling, handling, transporting, or otherwise dealing
in the products of any other producer, processor, or
manufacturer, or to cease doing business with any
other person. ... 
Provided, That nothing containedin this clause (B) shall be construed to make unlaw-
ful, where not otherwise unlawful, any primary strike
or primary picketing ....There is no dispute that Respondent, a labor organization,picketed and threatened to picket the Charging Party with a
cease doing business object in the hopes of putting pressure
on Southern in furtherance of its economic dispute with it.
This conduct admittedly falls within the quoted prohibitions
of Section 8(b)(4)(i) and (ii)(B) of the Act, if, and only if,
the Charging Party and Southern may be regarded as suffi-
ciently independent in law so that the Charging Party is re-
garded as a neutral in the dispute between Southern and Re-
spondent. Thus the status of Missoula as a neutral or not de-
termines if the Union's actions against the Charging Party
were impermissible secondary activity prohibited by the Act
or rather permissible primary conduct specifically defined as
not unlawful in the proviso to Section 8(b)(4)(B) of the Act
as quoted above.B. Is the Charging Party a Neutral in the Union'sDispute with Southern?Southern and Missoula are each wholly owned by Huttigand are part of Huttig's nationwide network of manufac-
turing, assembly, and distribution facilities. In order to evalu-
ate the relationship between Southern and Missoula it is nec-
essary to consider the entire Huttig operation and the rela-
tionships between and among its component parts.1. A basic overview of Huttig2Huttig is a long established building materials corporationwith its corporate headquarters in Chesterfield, Missouri, a
suburb of St. Louis.3Huttig operates a nationwide networkof approximately 70 building material wholesale and dis-
tribution facilities under its own name and under subsidiary
names. Huttig also owns and operates four manufacturing
and assembly facilities including the Charging Party and
Southern.Huttig's president and chief executive officer (CEO) at rel-evant times has been S.P. Wells. A conventional corporate

hierarchy exists in Chesterfield for the management of the
corporation. Corporate officials and associated staff are lo-
cated at the Chesterfield headquarters with some exceptions.
As will be discussed in greater detail, infra, Huttig's vice
president of manufacturing, D.R. Duff, is assigned offices

at the Charging Party's facility in Missoula, Montana. Duff
is responsible for Huttig's manufacturing division which con-
sists of four operating units: Huttig's two manufacturing
plantsÐMissoula and Southern,4the Louisville, Kentuckyglazing division and the Fresno, California assembly facility.
Huttig owns 100 percent of each of the four entities under
Duff's supervision as well as the real property under South-
ern and Missoula. Southern, Fresno, and Louisville produce
products primarily or exclusively for Huttig's distribution
centers. 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5At the Huttig Manager's meeting in August 1989 Duff reported:Due to the Union disruption, we were unable to get our first shipment
of TDL parts to Southern and Louisville in July; however, they did go
out the first part of August.6Duff's assumption of the position of Missoula resident vice president ofmanufacturing in August 1988 altered the nature and extent of direct contact
and control of the manufacturing locations by headquarters staff. His role as
corporate vice president of manufacturing is discussed separately, infra.The Charging Party was originally incorporated in 1920 inWashington State with Huttig as the majority stockholder.
Since the 1920's the Charging Party has operated sawmills
in the Missoula, Montana area utilizing owned or acquired
timber and a frame factory manufacturing window and door
frames. In 1966 Huttig purchased all outstanding shares in
the Charging Party. In 1971 the Charging Party was formally
merged into Huttig and the separate corporation became dor-
mant. The Charging Party's recent operations continue to be
the milling and sale of wood products including millwork
and dimension lumber. It mills, assembles, and supplies
wood products and sash components to the trade, to several
of Huttig's distribution centers and to Southern and Louis-
ville5for further processing and distribution to other Huttigfacilities. Duane Duff in an in-house newspaper article char-
acterized these product relationships as follows:The Huttig Sash and Door Company, with the MissoulaWhite Pine Sash Company as its production base is
vertically integrated like no other company in the mill-
work business. For a portion of its sales, the Huttig
Sash and Door Company controls the production and
sale of some products, from the tree growing in Mon-
tana to the assembled completed product ready for in-
stallation in the home.Missoula's Operations Manager since August 1988 has beenRobert Blanchard who replaced Duff on his promotion to
vice president of manufacturing. At about the same time
Terry Plakke, until that time sales manager with Missoula,
was promoted to operations manager of Southern.Insofar as the record reflects, Southern ManufacturingCompany was incorporated as a South Carolina corporation
in 1945. The corporation was dissolved in 1984 and Southern
is now a subsidiary of Huttig. Southern principally assembles
windows and doors and manufactures a portion of its compo-
nents needed for assembly. Approximately 50 to 60 percent
of Southern's product components are obtained from Mis-
soula. Southern's operations manager is Terry Plakke.2. Branch coordination and control by Huttiga. Headquarters role in controlling manufacturingbranch operations6The highest onsite official at each Huttig branch is the Op-erations Manager who has general responsibility for day-to-
day operations. Huttig has established policies which provide
branch reporting responsibilities, operational limits and, in
some cases, require predecision corporate approval or
postdecision clearance respecting certain actions. Cor-
poratewide plans and policies are in some cases mandatory
and in other cases applicable within the discretion of the in-
dividual branch operations manager. CEO Wells clearly is a
hands-on manager who regularly monitors, questions and
comments on the affairs of the manufacturing brancheswhenever he feels it appropriate. Thus, for example, therecord contains memoranda from Wells to Missoula con-
cerning the reasons for an unusually small volume of product
that had been shipped to a particular customer, and an ex-
change between Wells and Southern respecting credit and re-
turn policies.Missoula has its own bank account which automaticallypasses on funds over a set amount to a Huttig account and
draws from that account if balances fall below a set level.
Missoula has its own bookkeeping system although it regu-
larly reports to the corporate level respecting its financial
condition and outlook. Missoula issues represented employee
paychecks. Salaried and nonrepresented employees receive
Huttig checks. Capital expenditures above $2000 require cor-
porate approval, other expenditures such as for repairs do
not. Huttig maintains a common insurance carrier for work-
ers compensation and other types of insurance.Manufacturing operations managers have authority to hirestaff but must obtain approval for initial salary levels of non-
represented employees. General guidelines are maintained for
salary increases. The corporate president and chief executive
officer, Stuart Wells, approves all salaried employee raises
on an individual basis and has made it clear he does not in-
tend to easily approve increases beyond set limits. Huttig has
a corporatewide profit-sharing plan for all nonrepresented
employees and provides insurance and pension plans for
hourly and salaried employees. Missoula's represented em-
ployees' wages and benefits are established in bargaining and
are not in common with other Huttig branches.Huttig has corporate policies respecting various aspects ofpersonnel relations including drug and alcohol, financial con-
flict of interest, safety equipment, jury duty, military service,
funeral leave, holidays, and other matters. Duff testified that
many of the policies and directives issuing from corporate
headquarters did not apply to Missoula because: (1) Missoula
had existing policies and practices which were in place be-
fore headquarters directives suggested implementation of
similar plans, (2) the corporate policies were often intended
to apply to the distribution centers and not the manufacturers,
and (3) in some cases Duff had secured the specific permis-
sion of Chief Executive Officer Wells to disregard particular
policies.Counsel for Respondent argued that Duff and MissoulaOperations Manager Robert Blanchard consistently overstated
the independence of Missoula and Southern and understated
the control exercised by Huttig over its units. Counsel for
Respondent noted that Duff's and Blanchard's and other
Huttig employees' affidavits consistently overstated
Missoula's and Southern's independence even when com-
pared to their testimony under cross-examination at trial. Re-
spondent therefore argues that Duff's testimony discounting
the applicability of the various written memos, directives,
and policy statements to Missoula and Southern should itself
be discounted and discredited. The General Counsel and the
Charging Party disagree.I have considered this matter carefully with additional at-tention given to the demeanor of Duff and Blanchard. I am
convinced that, although Duff and Blanchard did not will-
fully misspeak respecting the independence of Missoula's
and Southern's operations from Huttig's corporate super-
visionÐsupervision which included Duff after his promotion, 413CARPENTERS (MISSOULA WHITE PINE SASH)7See further discussion of Duff's credibility, infra.they consistently shaped their testimony in a manner cal-culated to support a finding of independence on the part of
Missoula and Southern. I do not discredit this testimony so
much as view it with circumspection finding the testimony
puts circumstances in a view consciously most favorable to
the Charging Party's position in the case.7Collective bargaining is undertaken at the branch levelwith headquarters kept informed of circumstances and inten-
tions. Thus in the 1986 negotiations at Missoula, Operations
Manager Duff kept CEO Wells current with circumstances at
Missoula by sending copies of union literature, the current
agreement, and proposed changes management would seek in
bargaining. Duff's transmission letter to Wells accompanying
the contract proposals noted:Please review these [contract] changes and let usknow if you have any suggestions. I would like to dis-
cuss this matter with you in detail during your next
visit to Missoula.Duff had no recollection of discussing with Wells the bar-gaining in that year although Wells did visit the Missoula fa-
cility from time to time. Wells did not testify at the trial.
Having considered this aspect of Duff's testimony given the
arguments noted, supra, and Duff's demeanor, I do not credit
Duff's testimony that he did not follow through on his cor-
respondence with Stuart. Rather I specifically find that Duff
did in fact discuss the matter with Wells at some time during
the prenegotiation period.Duff in July 1987 sent Wells a letter and attachments withthe following text:Accompanying this letter you will find a copy of``union propaganda'' being distributed to our employ-
ees. I would request that you read this information so
you can get a feel for the type of negotiations we face
in 1988.As I said in the past, I feel the 1988 negotiationswill be more difficult than 1986.It is clear that Wells keeps informed and is active in laborrelations matters in the manufacturing division. As noted
supra, I find Duff spoke to him about such matters. Further,
during Southern's strike, Wells granted an interview with the
press in which he spoke knowledgeably and authoritatively
respecting Southern's specific immediate plans and intentions
in dealing with the strike.Missoula and Southern retain their own labor counsel.Missoula has for many years been represented in negotiations
by local counsel and has its own contract fringe benefit pro-
grams which are administered locally. The numerous cor-
porate documents in evidence do not suggest that head-
quarters staff has been intrusive in controlling Missoula col-
lective bargaining.b. Vice President Duff's role in manufacturing branchoperationsIn August 1988 Duff was promoted from operations man-ager of Missoula to the newly created position of vice presi-
dent of manufacturing. Also receiving promotions at that
time were Terry PlakkeÐfrom Missoula sales manager toSouthern operations manager, and Robert BlanchardÐfromMissoula controller to Missoula operations manager. This se-
ries of promotions was part of the changes in the organiza-
tion and extent of supervision of the four facilities in the
manufacturing division. Whereas operations managers re-
ported to Stuart Wells prior to the creation of the new vice
presidency, afterwards operations managers reported to the
Missoula-based Duff who in turn reported to Wells. The new
organizational and reporting structure was perhaps more eas-
ily put into practice by the fact that coincident with its im-
plementation, new operations managers at Missoula and
SouthernÐwho had in their previous positions reported to
Mr. Duff as their operations managerÐtook over those facili-
ties.Duff testified that at the time he was offered his currentposition he declined to move to headquarters and was there-
fore allowed to serve as vice president of manufacturing
from an office in the Missoula facility. His position involvesreview of financial and production records, expenditure re-
quests, payroll action forms, and other records of the four fa-
cilities under his supervision. For accounting purposes,
Duff's remuneration and expenses are allocated to the four
facilities as follows: Missoula±40 percent, SouthernÐ25 per-
cent, FresnoÐ25 percent, and LouisvilleÐ10 percent. Mis-
soula supplies space and support staff. Duff testified he
spends about 50 percent of his time traveling to the three fa-
cilities other than Missoula that he supervises. He testified he
tries to get to each facility once a month and to spend a
week per visit. Considering the cost allocation formula noted
above as a true representation of Duff's site specific super-
vision and noting the percentage of his time traveling to the
other three facilities, it is possible to determine that Duff
spends approximately 50 percent of his time away from Mis-
soula supervising the other three facilities, spends 33 percent
of his time supervising Missoula respecting site specific mat-
ters, and spends 17 percent of his time at Missoula involved
in more general duties not specifically related only to the
Missoula facility.Duff testified that he allows the operations managers underhis supervision substantial freedom to manage facility affairs
consistent with corporate policies and financial profitability.
Thus for example, Duff testified that, other than for certain
matters discussed below, operations managers do not submit
bargaining proposals to him or obtain approval for bar-
gaining proposals or agreements. Duff testified that there
were some industrial relations matters he was involved with
in 1988 at Missoula after his promotion, but that they were
of a transitional nature and resulted from his familiarity with
prepromotion events and circumstances. Duff attended the
first Missoula negotiation session for the September 1988
contract. He also attended two Rock Hill negotiation sessions
at the Southern operations managers' request during his first
year as vice president of manufacturing. Duff also partici-
pated in a grievance meeting in March 1989 at Missoula
which evolved from a grievance filed by the labor organiza-
tion representing Missoula employees at a time when Duff
was present in the office, but operations manager Blanchard
was out of town. Duff testified that although he regularly
meets with the Operations Managers of both Southern and
Missoula and is often at their facilities, he gives each branch
substantial freedom to act on its own. 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
During the strike at Southern, Duff traveled to the facility,remained through the main period of the strike, was active
in monitoring the situation from management's perspective,and filed an affidavit in a court action concerning the strike.
Duff was the first management official notified of the events
at Missoula which underlay this action and discussed the
matter with the Union representing Missoula's employees.In other areas of personnel and labor relations, Duff hassent memos to the operations managers under his supervision
such as an article on sexual harassment in which he in-
structed: ``Please read the article and make sure your policies
comply to the suggestions made.'' So, too, facility manage-
ment and their professional consultants and retainers send
Duff memoranda relevant to such policies as a drug-free
workplace.The General Counsel and the Charging Party argue thatDuff's testimony corroborated by Blanchard shows the au-
tonomous operation of the facilities under Duff's supervision.
In an argument similar to that described above, Respondent
challenges Duff's and Blanchard's credibility. Thus argues
Respondent, these witnesses' affidavits given in the inves-
tigation of the underlying charge are blatantly overreaching
and the testimony concerning the relative independence of
the operations managers is simply not believable. Rather, ar-
gues Respondent, the documents and the evident pattern of
close supervision by Duff, corporate headquarters, and Wells,
which is fairly inferable from them should be noted and re-
lied on to find actual divisional and corporate control over
labor relations at Missoula and Southern.Duff testified that he has the authority to hire and fire op-erations managers within his division without approval from
higher authority. The Southern and Missoula operations man-
agers were promoted to their present positions from positions
under Duff as Missoula operations managers. Duff frequently
visits the three ``away'' facilities under his supervision and
his office is physically within Missoula's offices. I observed
Duff to be a confident direct individual who would not likely
be diffident in dealing with his subordinates. Duff has been
at the Missoula facility for some time and had been its oper-
ations manager for a period of years. I conclude from Duff's
testimony and his demeanor generally that he has been an ac-
tive, informed operations manager with an understanding of
corporate practice and policy beyond Missoula.Considering these factors as well as the documents in evi-dence, the record as a whole, and the demeanor of the wit-
nesses, I am in agreement with Respondent that Duff as vice
president of manufacturing was more heavily involved in
labor relations at Missoula and Southern than a facile reading
of his testimony and Blanchard's would indicate. Duff testi-
fied that he believed it was necessary for him to be at South-
ern during the strike and that he took an active role in moni-
toring the situation. I simply cannot believe his interest and
activities were so circumscribed. As noted, supra, Wells was
active in the matter. So, too, at Missoula I do not accept the
asserted proposition that Duff was simply concluding busi-
ness he was familiar with at the beginning of his term as
vice president of manufacturing. Duff's interest in contract
language involving stranger picketing at Missoula and his
role in the grievance concerning a supervisor he had
``brought along'' indicate to me he was keeping his hand in
labor relations at Missoula to a substantial degree. His memo
respecting sexual harassment further convinces me that heused his position to control labor relations at his branches.This finding is further buttressed by Duff's actions regarding
the Charlotte strike replacements as is discussed, infra.c. Branch coordination and interrelationshipsAs noted briefly, supra, Missoula mills and manufacturesproducts for non-Huttig customers, Huttig distribution cen-
ters, and Southern. Southern obtains 50 to 60 percent of its
components from Missoula and sends its products to Huttig's
distribution centers. Other than the promotion of Plakke and
Duff from Missoula, no cross branch transfers or promotions
are evident.Huttig maintains and distributes in-house corporate direc-tories which contain the names, addresses, and phone num-
bers of branches and officials including Southern and Mis-
soula. A Huttig newsletter is distributed with news from var-
ious branches including Southern and Missoula.Pursuant to corporate policy, surplus equipment at eachbranch is offered to other branches at the cost of transpor-
tation. Under this policy surplus equipment has been trans-
ferred from Southern to Missoula, Missoula to Southern,
Missoula to Fresno, and Southern to Louisville. Other
branches also have sent and received equipment under this
policy. In each case only the cost of transport was charged
the receiving branch.Semiannual meetings of all branch managers and corporateofficials are held. At each meeting reports are given by Mis-
soula and Southern officials to the assembled managers and
corporate officialdom. These reports have included com-
mentary on upcoming labor negotiations with predictions re-
specting difficulty and outcome, reports on strikes and the
operation of the facility during strikes. On one occasion Duff
as operations manger of Missoula described a guard service
used at Missoula during a strike and recommended their
services to other branches during ``future strikes.''During the strike and picketing at Southern in July 1988,several salaried and hourly employees from Huttig's Char-
lotte facility were assigned to and worked at Southern behind
the picket line. At the following nationwide branch manager
meeting, Duff, in remarks to Chief Executive Officer Wells,corporate officials, and assembled branch managers, noted
the Charlotte branch learned of the strike at Southern and,
with Duff's and Southern Operations Manager Plakke's ap-
proval, ``immediately sent employees up to help.'' Duff testi-
fied that at the branch manager meeting he had Plakke, in
the presence of the other branch managers, thank the Char-
lotte branch manager for his help. Duff also testified that
both he and Wells approved Charlotte's action and that
Huttig appreciated the ``good gesture.'' Duff conceded under
cross-examination that at least ``to a limited degree'' his ac-
tions at the meeting would encourage Huttig's operations
managers to offer strike-breaking assistance to other Huttig
facilities in the event of a future strike.C. Analysis and Conclusions1. The basic lawSouthern and Missoula are each wholly owned by Huttigand are therefore corporate subsidiaries. The standard for
considering corporate subsidiaries as independent entities
under Section 8(b)(4)(B) of the Act was established in LosAngeles Newspaper Guild Local 69 (San Francisco Exam- 415CARPENTERS (MISSOULA WHITE PINE SASH)iner), 185 NLRB 303, 304 (1970), enfd. 443 F.2d 1173(1971), cert. denied 404 U.S. 1018 (1972). Hearst held thatif neither the subsidiaries nor the parent corporation exercises
actual control over the labor relations of the other, then the
separate subsidiaries are entitled to protection under Section
8(b)(4)(B) of the Act.Later decisions have clarified elements of the doctrine.Thus financial reporting controls are regarded as aspects of
potential control rather than actual control. Teamsters Local616 (Southwest Forest Industries), 203 NLRB 645, 646(1973). So too, the presence of higher management officials
in subsidiary labor negotiations or other local labor matters
is not necessarily conclusive of the issue of actual control
where the corporate official's role is simply advisory and
final authority resides at the subsidiary level. TeamstersLocal 391 (Vulcan Materials), 208 NLRB 540 (1974).Not all corporate subsidiary cases turn purely on a Hearstanalysis, however. Neutrality as a concept under Section
8(b)(4)(B) of the Act has aspects beyond corporate structureor control. A substantial recitation of the evolution of the
question of neutrality under the secondary boycott provisions
of the Act is set forth in Teamsters Local 560 (Curtin Mathe-son Scientific), 248 NLRB 1212 (1980). Noting the difficultand sometimes seemingly arbitrary process of drawing a line
between an employer involved in a dispute and a neutral em-
ployer, the Board looked to the concerns expressed by Con-
gress. The Board noted at 1213:Two statements by Senator Taft have been taken tosummarize the legislative history of Section 8(b)(4)
with respect to what constitutes a neutral employer3or,as the Act now reads, ``person.''This provision makes it unlawful to resort to a sec-ondary boycott to injure the business of a third per-
son who is ``wholly unconcerned'' in the disagree-
ment between an employer and his employees. [Em-
phasis supplied.] [93 Cong. Rec. 4198 (1947), re-
printed in II Leg. Hist. 1106 (NLRA, 1947)].Later, in a post-legislative reflection on the purpose ofthe provision, Senator Taft stated:The secondary boycott ban is merely intended to pre-vent a union from injuring a third person who is not
involved in any way in the dispute or strike. [I]t is
not intended to apply to a case where the third party
is, in effect, in cahoots with or acting as part of the
primary employer. [95 Cong. Rec. 8709 (1949).]Out of Senator Taft's ``wholly unconcerned'' state-ment, a Federal district court,4and then the Board,5de-vised what came to be called the ``ally'' doctrine. It
will suffice here to say that this doctrine developed into
two branches, one involving cases where an employer's
neutrality was alleged to be compromised by his per-
formance of ``struck work,'' and another involving
cases where neutrality was contested on the ground that
the boycotted employer and the primary employer were
a single employer or enterprise.6As the cases in whichone branch was applied usually did not involve the
other branch, each branch of the doctrine developed its
own, independent set of rules. Even within one branch,
decisions sometimes focused on one or more narrow as-pects of the neutrality problem. This occurred in theHearst cases7... where the Board focused on a re-
finement of the single-employer problem: whether oper-
ating divisions of a single corporation technically could
be considered separate ``persons'' within the meaning
of Section 8(b)(4)(B).83See Local 282, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America (Acme Concrete & Supply
Corp.), 137 NLRB 1321, 1324 (1962).4Douds v. Metropolitan Federation of Architects, Engineers, Chem-ists & Technicians, Local 231 [75 F.Supp. 672 (S.D.N.Y. 1948)].5National Union of Marine Cooks and Stewards, and its PortlandLocal, CIO, et al. (Irwin-Lyons Lumber Company), 87 NLRB 54, 56,83±84 (1949).6See, generally, Levin, ``Wholly Unconcerned': The Scope andMeaning of the Ally Doctrine Under Section 8(b)(4) of the NLRA.''
119 U. Pa. L. Rev. 283 (1970); Sciacchitano, ``The Single Employer
Doctrine as Applied to Section 8(b)(4) of the National Labor Relations
Act,'' 28 Cath. U. L. Rev. 555 (1979). The ``struck work'' branch has
also been referred to, by itself, as the ``ally'' doctrine, and the other
branch as the ``single-employer'' doctrine.7Los Angeles Newspaper Guild, Local 69, et. al. (San FranciscoExaminer, Division of the Hearst Corporation, et. al.), 185 NLRB 303(1970), enfd. 443 F.2d 1173 (9th Cir. 1971), cert. denied 404 U.S.
1018; American Federation of Television and Radio Artists Wash-ington-Baltimore Local, AFL±CIO (Baltimore News American Division,
The Hearst Corporation), 185 NLRB 593 (1970), enfd. 462 F.2d 889(D.C. Cir. 1972).8The Hearst cases were the culmination of a line of cases involvingone aspect of the single-employer or single-enterprise branch of the
``ally'' doctrine: whether common ownership plus potential common
control of the operation of the primary employer and the alleged neutral
employer caused loss of neutrality. The Board had come to the view
that actual common control, not merely potential control, of their day-
to-day operations of labor relations, was a necessary predicate for such
a finding. Los Angeles Newspaper Guild Local 69, 185 NLRB at 304.This conclusion reflected the realization that potential control is inher-
ent in common ownership and, as a basis for finding loss of neutrality,
would be tantamount to basing it on common ownership alone. See
J.G. Roy & Sons Company v. NLRB
, 251 F.2d 771, 773±774 (1st Cir.1958). This the Board, at least after J. G. Roy, supra, was unwillingto do. But these cases did not involve any other factors, beyond com-
mon ownership and potential control, that might demonstrate a unit of
interest between the primary employer and the alleged neutral con-
cerning the labor dispute. The Hearst cases held that the common con-trol doctrine applied even to operating divisions of the same corpora-
tion.Having noted the parallel ``branches'' described above, theBoard in Curtin Matheson Scientific found narrow isolatedanalysis of technical questions of separateness were artificial
and restricting. Rather the Board indicated that all relevant
factors bearing on the issue of neutrality ought to be consid-
ered on a case-by-case considering both parts of the ``ally''
doctrine. The Board noted at 1214:The Board and the courts thus stressed that thebranches of the ``ally'' doctrine are not ato be per-
mitted to take on lives of their own and become en-
crusted with nice rules and exceptions. They are merely
tools that must be used to reflect the full range of con-
gressional policies underlying the primary-secondary di-
chotomy.It is appropriate therefore to apply both the Hearst and theCurtin Matheson analysis to the instant case.2. The Hearst analysisLooking to the relationship between Huttig and Southernand Missoula for purposes of determining if the parent exer- 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Indeed Duff admitted the circumstances at the meeting could encourageHuttig branch managers to offer similar support to other branches during strik-
ers in the future.cises actual or active as opposed to potential control of laborrelations of the two subsidiaries, it is clear and I find that
the degree of actual control exercised by headquarters herein
is not sufficient under the cases to deny Missoula the protec-
tion of Section 8(b)(4)(B) of the Act where the primary dis-pute is with Southern. Cases such as Electrical WorkersIBEW Local 2208 (Simplex Wire), 285 NLRB 834 (1987),and Commercial Workers Local 1439 (Price Enterprises),271 NLRB 754 (1984), teach that the degree of control exer-
cised by headquarters herein, as opposed to Vice President
Duff's control which is discussed, infra, on the facts of this
case is insufficient to shelter Respondent's conduct.The Hearst issue is not nearly so clear when the degreeof divisional control exercised through the office of Vice
President Duff is added to the scales. Hutting as described
above is primarily a building products distribution entity. Its
manufacturing facilities are of their very nature different enti-
ties in size and function from the product distribution cen-
ters. The assignment of the vice president of manufacturing,
not to corporate headquarters but rather to one of the two
main facilities in his division, a well as Duff's history as
former head the Missoula operations and operations manager
over the current operations managers of Southern and Mis-
soula give the case a special context which renders the case
dissimilar from traditional Hearst situations involving tradi-tional organizational and supervisory structures. My credi-
bility resolutions based in part on demeanor, as note above,
that headquarters and Duff were much more active in con-
trolling labor relations at Southern and Missoula than Duff's
testimony indicated further clouds the issue.The cases make it clear that where two subsidiaries' laborrelations are actively controlled by a common entity, the
subdsidiaries are not separate persons entitled to the protec-
tion of Section 8(b)(4)(B) of the Act. In the instant case Vice
President Duff admittedly was physically present at bar-
gaining sessions at each facility, at a grievance meeting in
Missoula and active in monitoring the strike at Southern. I
have in essence discredited Duff's denials that his role in
those matters was simply advisory based on his longstanding
familiarity with the issues and general expertise at a time
when the new operations managers were getting their feet on
the ground. Duff was, of course, more experienced than the
two new operations managers at the beginning of their re-
spective terms of office. I find however that his role in labor
relations and indeed in supervision and control over the fa-
cilities in the division generally was active and ongoing.
Duff, isolated from other corporate hierarchy members in his
Missoula office, had the experience, the time and the dem-
onstrated interest to keep abreast of labor relations at both
Southern and Missoula. His interest in the grivevance and
stranger picketing issue at Missoula, the strike at Southern
and, importantly, as discussed below, his actions respecting
the strike replacements from a Huttig product distribution
center used at Southern demonstrate his ongoing active role
in branch labor relations at Southern and Missoula.Considering all the above, I find, under a pure Hearstanalysis, that Huttig primarily through Duff exercises suffi-
cient control over the actual labor relations of Southern and
Missoula so as to deny Missoula the protection of Section
8(b)(4)(B) of the Act where the Union's dispute is with
Southern. Thus, were it necessary to do so, I would find no
violation of the Act and would dismiss the complaint basedon this analysis alone. For the reasons set forth below, how-ever, I do not find this involves only a pure Hearst case, butrather find it also presents additional factors for consider-
ation.3. The Teamsters Local 560 (Curtin MathesonScientific) analysisThe Union relies heavily on the Board's decision in Team-sters Local 560 (Curtin Matheson Scientific), 248 NLRB1212 (1980), which has been extensively quoted and dis-
cussed, supra. The General Counsel and the Charging Party
seek to distinguish the analysis and holding therein because
in Curtin Matheson the Board found a common warehousingfunction which allowed the branches of the parent to perform
struck work. The General Counsel notes that Curtin Mathe-son was distinguished on such a basis by Judge Wacknov inCommercial Workers Local 1439 (Price Enterprises), supra.It is clear that the common warehousing aspect of CurtinMatheson is not present here. I find however that the broaderaspect of alliance, i.e., that the Huttig branches would and
did function as allies in a labor dispute which was present
and indeed controlling in Curtin Matheson is also presenthere and commands the same result. In the instant case it is
not a common warehousing function which unites the sub-
sidiaries, but rather a corporate policy apparently spontane-
ously initiated in the labor dispute at Southern and thereafter
described, praised and encouraged as corporate policy at a
nationwide branch managers meeting with the highest cor-
porate officials in attendance. The policy encourages branch
managers not involved in a labor dispute to offer assistance
to other branches suffering strikes by assigning or transfer-
ring regular branch employees to struck branches for use as
strike replacements assigned to work behind the striking em-
ployees' picket lines.It may not be challenged that the assigning of one entity'semployees to another entity for service at the struck facility
as replacement employees during a strike is rendering assist-
ance during a labor dispute. By making common cause with
the struck employer, the employer supplying strike breakers
is entering into the closest possible alliance with the struck
employer against the striking employees and their collective-
bargaining representative. Such fundamental assistance is the
simplest and clearest example of the linkage discussed in the
``ally doctrine'' cases noted, supra.It was undisputed that Huttig's Charlotte branch manager,after gaining the approval of Vice President of Manufac-
turing Duff and Southern Operations Manager Plakke, sup-
plied Charlotte employees to work behind the picket line dur-
ing the strike at Southern in July 1988. It is also undisputed
that at the national branch managers meeting, in the presence
of Chief Executive Officer Wells, Duff had Plakke thank
Huttig's Charlotte branch manager for the assistance pro-
vided during the strike. Such a course of conduct rises to a
level of a corporate policy.8Given my finding that the supplying of strike replacementworkers by one branch to another during a strike was at the
very least adopted and encouraged by Huttig corporate offi-
cials, I further find that all branches of Huttig by that policy 417CARPENTERS (MISSOULA WHITE PINE SASH)9If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.became allies of Southern within the meaning of CurtinMatheson, supra. Accordingly, I find that Missoula, as onebranch of Huttig, is such an ally and therefore is not a neu-
tral or wholly unconcerned respecting the dispute at South-
ern. Therefore, I find that Missoula is not a separate person
within the meaning of Section 8(b)(4)(B) of the Act and that
the Union did not violate that provision of the Act by pick-eting or threatening to picket Missoula in furtherance of its
dispute with Southern. Having found that Respondent did not
violate the Act as alleged in the complaint, I shall rec-
ommend that the complaint be dismissed in its entirety.CONCLUSIONSOF
LAW1. The Charging Party is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the
Act.2. Respondent is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent did not violate the Act as alleged in thecomplaint.Based on these findings of fact and conclusions of law andon the entire record, I issue the following recommended9ORDERThe complaint is dismissed.